Case 19-22088 Doc 26-2 Filed 05/12/20 Entered 05/12/20 16:20:26 Pagei1of2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

 

 

In Re: : CHAPTER 7
JEFFREY C. SCHWARTZMAN, : CASE NO. 19-22088 (JJT)
Debtor. : MAY 4, 2020
AFFIDAVIT OF ATTORNEY
I, Attorney Jeffrey Hellman, being duly sworn, hereby depose and say:
L, I am an attorney duly admitted to practice before all courts of the State

of Connecticut.

Through my law firm, the Law Offices of Jeffrey Hellman, LLC, I am
covered for errors and omission under Minnesota Lawyers Mutual
Insurance Company by Policy No. 381868, effective through July 1,
2020, and will continue to be so throughout the term of my engagement,
to the extent of $3,000,000 per claim, $5,000,000 in the aggregate.

I maintain offices for the practice of law at 195 Church Street, 10 Floor,
New Haven, Connecticut 06510.

I do not represent any interest adverse to the Debtor or to the estate with
respect to the matter on which I am to be employed and do not have any
connections with the Debtor, creditors, any other party in interest, her
respective attorneys and accountants, the United States trustee, or any
person employed in the Office of the United States Trustee.

Neither I, nor the Law Offices of Jeffrey Hellman, LLC, represent any
interest adverse to the said Debtor or other claim against the estate. Our

standard hourly rates are $425.00 per hour.

Neither I, nor the Law Offices of Jeffrey Hellman, LLC is aware of the
existence of any sharing arrangement and/or fee splitting agreement,

Based on the foregoing, I believe that I, and the Law Offices of Jeffrey
Hellman, LLC are persons in the meaning of §§ 101(14) and 327 of the
Bankruptcy Code.
Case 19-22088 Doc 26-2 Filed 05/12/20 Entered 05/12/20 16:20:26 Page 2of2

8. I have read the annexed Application and proposed Order and consent to
the terms of my employment as contained therein.

I declare under penalty of perjury that the foregoing is true and correct.

Executed at New Haven, Connecticut on Of. 4, 2020.

i, Wes

ey ESQ 041 62)
1 oe of nee Hellman, LLC
94 /Church Street, 10th Floor
New’ Haven, CT 06510
Tel: 203-691-8762
ieff@jeffhellmanlaw.com

   
 
